626 So. 2d 1223 (1993)
SOUTH CENTRAL BELL TELEPHONE COMPANY
v.
KA-JON FOOD STORES OF LOUISIANA; Broadmoor Village, Inc.; Robert L. Cangelosi D/B/A Broadmoor Service Center; State Farm Fire and Casualty Company.
No. 92 CW 2314.
Court of Appeal of Louisiana, First Circuit.
October 27, 1993.
Murphy Burke, III, Baton Rouge, for State Farm.
Emile C. Rolfs, III and William Ridlon, II, Baton Rouge, for South Cent. Bell.
Catherine Nobile, Baton Rouge, for Acceptance Ins. Co.
O'Neal Walsh, Baton Rouge, for Broadmoor, etc.
Celia Cangelosi, Baton Rouge, for Robert Cangelosi.
Ralph Hubbard, III, New Orleans, amicus.
Before SHORTESS, LeBLANC and FOGG, JJ.
WRIT GRANTED AND MADE PEREMPTORY. We have granted State Farm Fire & Casualty Company's application for a writ of supervisory review which asked us to examine the trial court's denial of its motion for summary judgment seeking dismissal from South Central Bell Telephone Company's suit for damages allegedly arising from pollution of its underground cables by State Farm's insured Ka-Jon Food Stores, Inc.
The policy in question contains a pollution exclusion endorsement which provides in pertinent part as follows: "this policy does not apply ... to any ... bodily injury or property damage arising out of the actual, alleged *1224 or threatened discharge, dispersal, spill, release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials (including those to be recycled, reconditioned or reclaimed), or other irritants, contaminants or pollutants ... at or from premises owned, rented or occupied by the named insured."
The language of this pollution exclusion endorsement clearly and unambiguously excludes coverage for any damages to underground storage tanks leased by the named insured. We are aware of the Fourth Circuit's decision in West v. Board of Com'rs., 591 So. 2d 1358 (La.App. 4th Cir.1991) and decline to follow it.
Accordingly, the trial court's judgment dated November 19, 1992, hereby is reversed; and judgment is entered in favor of relator State Farm Fire & Casualty Company, granting its motion for summary judgment and dismissing all claims against it.